Exceptions overruled. A witness with extensive experience since 1931 as owner, manager, broker, developer and appraiser of real estate of all kinds throughout the Commonwealth is not disqualified, as matter of law, from testifying to the value of a parcel of land in Avon, part of which was taken in 1955 for the construction of the Southeast Expressway, by reason of the fact that he had never bought, sold or appraised property in that town and had not viewed the locus until shortly before the trial in 1963. Muzi v. Commonwealth, 335 Mass. 101, 105-106.